         Case 1:19-cv-06976-KPF Document 62 Filed 03/25/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARK RUBENSTEIN,

                           Plaintiff,

                   -v.-
                                                          19 Civ. 6976 (KPF)
COSMOS HOLDINGS, INC.,
                                                                ORDER
                           Nominal Defendant,

                   -and-

GRIGORIOS SIOKAS,

                           Defendant.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of the parties’ submissions regarding Plaintiff’s

pending motion for the approval of settlement and an award of attorneys’ fees

and costs. (See Dkt. #53-58, 61). The parties are hereby ORDERED to appear

for an oral decision on the pending motion on April 23, 2021, at 3:00 p.m. The

oral decision shall be delivered telephonically. At the appointed time, the

parties shall call (888) 363-4749 and enter access code 5123533.

      SO ORDERED.

Dated:       March 25, 2021
             New York, New York             __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge
